ORDER
ANDERSON, Justice.
This appeal was originally decided in an opinion formally released on August 19, 1987, 525 So.2d 746. In due course thereafter, Gulf Coast Community Hospital, Inc., et al., appellees, filed a Petition for Rehearing. During the pendency of the Petition for Rehearing, the parties advised the Court that they had entered into a private, extra-judicial settlement of their differences and they entered and filed a Stipulation of Dismissal, dated March 28, 1988.
The Court will treat and honor the Stipulation of Dismissal as a request for withdrawal of the Petition for Rehearing. The opinion released August 19,1987, however, stands as though no Petition for Rehearing had ever been filed.
The opinion meets the criteria for publication in that, in part, it considers a point of first impression and involves legal issues of continuing public interest, likely to recur from time to time. Rule 35(b), Miss. Sup.Ct. Rules.
By reason of the foregoing,
IT IS ORDERED,
(1) That the agreement of the parties respecting the settlement of this matter as reflected by the Stipulation of Dismissal shall be, and the same hereby is, honored by this Court and shall be given full force and effect, except as provided hereinbelow.
(2) The Petition for Rehearing filed by Gulf Coast Community Hospital, Inc., et al. shall be, and the same hereby is, finally withdrawn and dismissed.
(3)The opinion of the Court formally issued on August 19,1987, shall be, and the same hereby is, released for publication in the Southern Reporter, Second Series, Mississippi Cases, the official reporter of decisions of this Court, together with the dissenting opinion filed by Presiding Justice Dan M. Lee.
En Banc.